DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Claims 11-12 and 14-20 limitations have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

1)    “means for detecting an eye gaze on a first region in a real world scene” is corresponding to an eye gaze detecting module 1703 in Fig. 17 and [0086-0087] [0094-0095]. 
2)    “means for displaying a photo editing tool,” corresponds to 912 in Fig. 9 and [0036]. 
3)    “means for editing the first region using the photo editing tool,” corresponds to 910 Fig. 9 and [0036].
4)    “means for capturing a photo of the scene including the edited first region,”  corresponds  to 100 in Fig. 17 and [0036].
5)	“means for performing a procedure on one or more of a plurality of image frames of the real world scene to identify an object within the first region” corresponds to 1412 in Figure 14, 100 in Figure 1 and [0063].
6)	“means for highlighting the object or displaying an icon proximate to the object while the eye gaze remains on the object” corresponds to 100 in Figure 1, 1312 in Figure 13 and [0055].
7)	“means for setting a boundary that surrounds the first region, the boundary excluding at least a second region in the real world scene” corresponds to 100 in Figure 1 and [0031].
8) 	“means for refraining from performing the procedure on the at least the second region” corresponds to 100 in Figure 1 and [0031].

10)	“means for setting the boundary to surround the third region while excluding at least a fourth region in the real world scene” corresponds to 100 in Figure 1, 1212 in Figure 12 and [0047].  
11)	“means for determining a first count of consecutive times the object has been identified by the procedure or a second count of a number of times the object has been identified” corresponds to 1722 in Figure 17 and [0087].
12)	“means for highlighting the object when the first count or the second count exceeds a threshold” corresponds to 1726 in Figure 17 and [0087].
13)	“means for displaying an icon proximate to the object when the first count or the second count exceeds the threshold” corresponds to 1728 in Figure 17 and [0087].  
14)	“means for performing at least one operation, the at least one operation comprising at least one of an operation to zoom into a center of the first region within the boundary, an operation to enlarge the boundary, or an operation to enter a power saving state if no object has been identified in the first region within the boundary” corresponds to 1730 in Figure 17 and [0090].  
15)	“means for receiving at least one of a voice command and a gesture command” corresponds to 1710 in Figure 17 and [0090].
16)	“means for adjusting a magnification of the first region within the boundary in response to the at least one of the voice command and the gesture command” corresponds to 1712 in Figure 17 and [0091].  

18)	“means for storing the photo of the edited first region; wherein editing the first region using the photo editing tool includes editing the first region prior to capturing the photo” corresponds to 1722 in Figure 17 and [0092].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 1-5, 10-15, 20-25 and 30-35 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neven et al. (US 2012/0290401) and Davis (US 9,279,983), and further in view of Hwang et al. (US 2010/0053342).
As per claim 1, Neven et al., hereinafter Neven, discloses a method of controlling a device configured to display content, the method comprising: 
detecting an eye gaze on a first region in a real world scene (Figure 4, item 405-410; Figure 1, item 120 where a scene camera acquires a scene image of a real-world scene; [0021-0022] [0025-0036]).
	It is noted Neven does not explicitly teach
displaying a photo editing tool; editing the first region using the photo editing tool; and capturing a photo of the scene including the edited first region.  
However, this is known in the art as taught by Davis. Davis discloses an image editing method in which an editing tool is used to edit a region and captures a photo of the scene (col. 10, line 17-37; Figure 4A, item 406 where the cropped image is captured and generated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Davis into Neven because Neven discloses a focusing a view and Davis discloses the focused view could be further processed for the purpose of increasing user maneuverability.
It is noted Neven and Davis do not explicitly teach the photo editing tool has 
interface including two or more different photo editing tools, receiving a selection of at least one of the photo editing tools, and editing the first region using the at least 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hwang into Neven and Davis because Neven and Davis disclose a focused view and Hwang further discloses the focused view could be further processed for the purpose of increasing editing versatilities.
As per claim 2, Neven, Davis and Hwang demonstrated all the elements as disclosed in claim 1, and Neven further discloses 
performing a procedure on one or more of a plurality of image frames of the real world scene to identify an object within the first region (Figure 5A, item 515-520; [0044] [0045] where an image recognition algorithm identified items within the captured eternal scene); and 
highlighting the object or displaying an icon proximate to the object while the eye gaze remains on the object ([0039] where the object is highlighted with a visual cue).  
As per claim 3, Neven, Davis and Hwang demonstrated all the elements as disclosed in claim 2, and Neven further discloses wherein the procedure is an object recognition procedure ([Figure 5A, items 510, 515, 520; [0043]-[0045] where an image recognition algorithm is executed).  
As per claim 4, Neven, Davis and Hwang demonstrated all the elements as disclosed in claim 2, and Neven further discloses

refraining from performing the procedure on the at least the second region ([0044] where the image recognition is executed on just the item that the user is deemed to be directly looking at as determined by the gaze direction information).  
As per claim 5, Neven, Davis and Hwang demonstrated all the elements as disclosed in claim 4, and Neven further discloses  
detecting the eye gaze on a third region in the real world scene (Figure 4, items 445, 405 and 410; [0021] [0022] [0035] [0036] [0041] where a scene camera 120 (Figure 1) acquires another image of an external scene as viewed by the user wearing gaze tracking device); and 
setting the boundary to surround the third region while excluding at least a fourth region in the real world scene (Figure 4, item 415, 420; [0037]- [0039] where calibrating a boundary of the region to be selected corresponding the item captured in the scene images ; Figure 4, items 420-430; [0039] [0040] where identifying the tractable item as the user continues to gaze in the region, and transmitting only the localized portion of the scene image identified from the gaze direction information to a server).  
As per claim 10, Neven, Davis and Hwang demonstrated all the elements as disclosed in claim 1, and Hwang further discloses
storing the photo of the edited first region; wherein editing the first region using the at least one selected photo editing tool includes editing the first region prior to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hwang into Neven and Davis because Neven and Davis discloses a method of a method of editing an image and Hwang further discloses the image could be maneuver differently for the purpose of providing increased maneuverability.

Claims 11-15 and 20 are apparatus claims with limitations similar to claims 1-5 and 10, respectively, therefore, are similarly rejected as claims 1-5 and 10, respectively.
Claims 21-25 and 30 are apparatus claims with limitations similar to claims 1-5 and 10, respectively, therefore, are similarly rejected as claims 1-5 and 10, respectively. Neven further discloses memory (Figure 3, item 150) and processor (Figure 3, item 146) to perform the limitations.
Claims 31-35 and 40 are medium claims with limitations similar to claims 1-5 and 10, respectively, therefore, are similarly rejected as claims 1-5 and 10, respectively.

Claims 6, 16, 26 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neven et al. (US 2012/0290401), Davis (US 9,279,983) and Hwang et al., and further in view of Aronsson et al. (US 2012/0019557) and Kodama (US 2012/0242838).
As per claim 6, Neven, Davis and Hwang demonstrated all the elements as disclosed in claim 2, and Neven further discloses 

It is noted Neven, Davis and Hwang do not explicitly teach
displaying an icon proximate to the object when the first count or the second count exceeds the threshold. However, this is known in the art as taught by Aronsson et al, hereinafter Aronsson. Aronsson discloses a method of displaying where a specific AR information (Figure 1D, item 118) associated with the identified object (person, building) within the view in responding to the eye gazing ([0018] [0040] and the object that are recognized by the image recognition module at least on time ([0069] [0070] [0089]).
It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Aronsson into Neven, Davis and Hwang because Neven, Davis and Hwang disclose a method of a method of editing an image and Aronsson further discloses the image could be further modified for the purpose of providing improved view.
It is further noted Neven, Davis, Hwang and Aronsson do not explicitly teach
determining a first count of consecutive times the object has been identified by the procedure or a second count of a number of times the object has been identified. However, this is known in the art as taught by Kodama. Kodama discloses determining a first count of consecutive times the object has been recognized by the object recognition procedure within the boundary (Figs. 2A-2B, item 10, 11 and 3A-3B; [0045] [0046] [0052] [0052] where disclosing the face detection function using a moving-subject tracking function to detect a face within updating dotted line rectangular boxes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Kodama into Neven, Davis, Hwang and Aronsson because Neven, Davis, Hwang and Aronsson disclose a method of editing an image and Kodama further discloses the image could be further modified for the purpose of improving the recognition procedure.
Claim 16 is an apparatus claim with limitations similar to claim 6, therefore is similarly rejected as claim 6. 
Claim 26 is an apparatus claim with limitations similar to claim 6, therefore is similarly rejected as claim 6.
Claim 36 is a device claim with limitations similar to claim 6, therefore is similarly rejected as claim 6.

Claims 7, 17, 27 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neven et al. (US 2012/0290401), Davis (US 9,279,983) and Hwang et al. and further in view of Kim (US 8,482,527).

It is noted Neven, Davis and Hwang do not explicitly teach wherein if no object has been identified in the first region within the boundary, the method further comprises performing at least one of an operation to zoom into a center of the first region within the boundary, an operation to enlarge the boundary, or an operation to enter a power saving state. However, this is known in the art as taught by Kim. Kim discloses an image maneuvering method in which if no object has been recognized in the first region within the boundary, perform at least one of an operation to zoom into a center of the first region within the boundary, an operation to enlarge the boundary, or an operation to enter a power saving state [Figure 4, “object does not exist (S124)”, Fig. 5c, ‘F3 status”; col. 8, line 46-66; col. 10, line 52-60; col. 12, line 42-60 where the display provides non-physical UI mode if the object is not detected within the view angle for the predetermined period of time].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kim into Neven, Davis and Hwang because Neven, Davis and Hwang disclose a method of a method of editing an image and Kim further discloses the image could be further modified for the purpose of providing improved view.
Claim 17 is an apparatus claim with limitations similar to claim 7, therefore is similarly rejected as claim 7. 
Claim 27 is an apparatus claim with limitations similar to claim 7, therefore is similarly rejected as claim 7.
Claim 37 is a device claim with limitations similar to claim 7, therefore is similarly rejected as claim 7.

Claims 8-9, 18-19, 28-29 and 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neven et al. (US 2012/0290401), Davis (US 9,279,983) and Hwang et al., and further in view of Ryskamp et al. (US 2014/0101608).
As per claim 8, Neven, Davis and Hwang demonstrated all the elements as disclosed in claim 4.
	It is noted Neven, Davis and Hang do not explicitly teach
 receiving at least one of a voice command and a gesture command; and 
adjusting a magnification of the first region within the boundary in response to the at least one of the voice command and the gesture command. However, this is known in the art as taught by Ryskamp et al., hereinafter Ryskamp. Ryskamp discloses an image maneuvering method in which a touch based UI includes a touch and voice-based input (Figure 6A, Figure 15; [0047] [0054] [0096]) and zooming operation is utilized to adjust a magnification ([0113] [0127]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ryskamp into Neven, Davis and Hwang because Neven, Davis and Hwang disclose a method of editing an image and Ryskamp further discloses the image could be further modified for the purpose of providing improved view.
As per claim 9, Neven, Davis and Hwang demonstrated all the elements as disclosed in claim 4.
	It is noted Neven, Davis and Hwang do not explicitly teach

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ryskamp into Neven, Davis and Hwang because Neven, Davis and Hwang disclose a method of editing an image and Ryskamp further discloses the image could be maneuver differently for the purpose of providing increased maneuverability.
Claims 18-19 are apparatus claims with limitations similar to claims 8-9, respectively, therefore, are similarly rejected as claims 8-9, respectively.
Claims 28-29 are apparatus claims with limitations similar to claims 8-9, respectively, therefore, are similarly rejected as claims 8-9, respectively. 
Claims 38-39 are medium claims with limitations similar to claims 8-9, respectively, therefore, are similarly rejected as claims 8-9, respectively.

Response to Arguments
Applicant’s arguments, see Amendment, filed January 8, 2021, with respect to the rejection(s) of claim(s) 1, 11, 21, and 31 under Neven et al. (US 2012/0290401) in view of Davis (US 9,279,983) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a Neven et al. (US 2012/0290401) and Davis (US 9,279,983), and further in view of Hwang et al. (US 2010/0053342).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        February 24, 2021